Citation Nr: 1746346	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  12-06 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hip bursitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from May 1966 to March 1969 and with the United States Army from June 1976 to May 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO). 

The claim was remanded in March 2017 for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  
VA will notify the appellant if further action is required.


REMAND

The Board has reviewed the claims file and finds that additional development is required before it can adjudicate the claim on appeal.

In a July 2010 notice of disagreement, the Veteran claimed that he was treated "numerous times" for his back and hip while on jump status at Fort Bragg with the 82nd Airborne.  The evidence of record shows that the Veteran parachuted 24 times, from October 1976 through March 1980.  The claims file contains no service treatment records (STRs) from the Veteran's service in the United States Army from June 1976 to May 1984.  VA has a duty to make as many attempts as necessary to obtain relevant records from a federal department or agency, including service medical records, until a determination is made that such records are unavailable or that any further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159 (c)(2).  Accordingly, as it is uncertain whether the Veteran's STRs are in fact unavailable and whether further attempts to obtain the records would truly be futile, efforts should be taken upon remand to attempt to obtain the Veteran's STRs.

In view of the above, a remand is also necessary for a new VA examination.  In March 2017 the VA examiner found that the Veteran's hip conditions were less likely than not related to his parachute badge or military service.  The VA examiner rendered an opinion based upon the Veteran's STRs found in the claims file.  As noted above the Veteran's claims file does not contain a complete record of the Veterans in service treatment records.  Therefore a remand is necessary to allow the VA examiner to render an etiological opinion based on a complete claims file including the STRs from the Veteran's June 1976 to May 1984 service in the United States Army or to provide an opinion if the STRs are found to be unavailable.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the service department and/or any other appropriate source (including National Personnel Records Center (NPRC), the Department of Defense (DOD), and the Joint Services Records Research Center (JSRRC)) and request all available service treatment records.

If any service treatment records are unavailable, take all necessary steps to search alternate sources of records, including following the procedures outlined in VA adjudication manual rewrite, M21-1MR.

If any service treatment records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Contact the appropriate VA Medical Center, and obtain and associate with the claims file any outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative. 

4.  After any additional records are associated with the claims file, arrange for a VA examination by an appropriate medical professional to determine the nature and etiology of the Veteran's hip conditions including bilateral hip bursitis. 

The examiner should specifically refer to the Veteran's STRs from his June 1976 to May 1984 service in the United States Army.  The examiner should note if the STRs were found to be unavailable.  

Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The AOJ must ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested actions and any additional notification and/or development deemed warranted, to include providing the Veteran with a VA examination if evidence produced on remand indicates that one is warranted, the AOJ should readjudicate the issue on appeal.  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



